This is an action against the collector, presenting a question as to the construction of the second section of the tariff act of 1832: by this act, “wool, unmanufactured, the value whereof at the place of exportation shall not exceed eight cents per pound, shall be imported free of duties:” if of greater' value, it is subject to duty.
The invoice is relied on by both parties. If the charges and expenses at the place of exportation are added to form the value, then the wool would appear to have cost move than eight cents per pound — otherwise-to have cost less: and the question is whether these charges are to he taken as forming part of “the value at the place of exportation,” in the meaning of this law. The fifteenth section of the act is referred to as explanatory of the term “actual value.” By that, the ad valorem rates of duty are to-be computed on actual cost or actual value, and this phraseology appears — “to the actual cost, if the same shall have been actually purchased, or to the actual value, if the same shall have been procured otherwise than by purchase, at the time and place when an'd where purchased or otherwise procured, shall be added all charges, except insurance.” Now “the charges” are not expressly mentioned in the second section, as constituting part of the actual value: but in the fifteenth section, the actual value is treated as-a thing to which the charges are to be added! as something distinct from the charges, and' of which, of course, the charges are no part. The words “actual value” in each section must mean the same value. If it is exclusive of charges in the fifteenth section, so it must also he in the second section; and the charges therefore must be left out of view in determining if the actual value of the wool was eight cents per pound. Judgment, therefore, is rendered for a return of the duties.